                    Case 1:17-md-02800-TWT Document 897 Filed 12/05/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Northern District
                                             __________ District of
                                                                 ofGeorgia
                                                                    __________


In re Equifax Inc. Customer Data Security Breach Lit.          )
                             Plaintiff                         )
                                v.                             )      Case No. 1:17-md-2800-TWT
                      Consumer Actions                         )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         State of Indiana, Amicus Curiae                                                                               .


Date:          12/05/2019                                                             /s/Douglas S. Swetnam
                                                                                         Attorney’s signature


                                                                                  Douglas S. Swetnam, 15860-49
                                                                                     Printed name and bar number

                                                                                   302 West Washington Street
                                                                                            5th Floor
                                                                                     Indianapolis, IN 46204
                                                                                               Address

                                                                                   Douglas.Swetnam@atg.in.gov
                                                                                            E-mail address

                                                                                          (317) 232-6294
                                                                                          Telephone number

                                                                                          (317) 232-7979
                                                                                             FAX number
